Citation Nr: 1756208	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for depression prior to December 23, 2013.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint and disc disease of the thoracolumbar spine prior to March 2, 2006, and in excess of 40 percent from March 2, 2006.

3.  Entitlement to an initial compensable rating for hypertension.

4.  Entitlement to an effective date earlier than November 17, 2006, for the award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his father


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1987 to November 2004.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2005, July 2007, and January 2008 by or on behalf of the Regional Offices (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois, and Detroit, Michigan.  This appeal was previously remanded in August 2011 and January 2016 Board decisions and has now been returned to the Board for further adjudication.

The November 2005 rating decision, among other things, established service connection from November 13, 2004, for degenerative joint and disc disease of the thoracolumbar spine, assigned a 20 percent rating, and for hypertension, assigned a 0 percent rating.  The Veteran subsequently submitted a notice of disagreement as to these assigned ratings.  A July 2007 rating decision, in pertinent part, granted an increased 40 percent rating for degenerative joint and disc disease of the thoracolumbar spine effective from November 17, 2006, and established service connection for depression assigned a 30 percent rating effective from November 17, 2006.  A January 2008 rating decision established a TDIU from November 2, 2007, and granted an increased 50 percent rating for depression effective from November 2, 2007.  A notice of disagreement with the assigned effective dates for the TDIU and depression service connection awards was received in July 2008.  The Veteran has perfected his appeals.  A May 2009 rating decision granted an earlier effective date for the award of a 40 percent rating for degenerative joint and disc disease of the thoracolumbar spine from March 2, 2006, granted an earlier effective date for the award of a 50 percent rating for depression from November 17, 2006, and granted an earlier effective date for the award of a TDIU from November 17, 2006.  Finally, in an October 2014 decision, the RO increased the Veteran's disability rating for depression to 100 percent and assigned an effective date of December 23, 2013.  Accordingly, the issues on appeal have been recharacterized to reflect this subsequent rating history.

Additionally, the Board notes that the Veteran testified before the undersigned Veterans Law Judge in November 2010.  A transcript of that hearing has been associated with the claims file.

The issue entitlement to an earlier effective date for TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the appeal period prior to December 23, 2013, the Veteran's depression has been manifested by symptoms which most closely equate occupational and social impairment with deficiencies in most areas.  

2. The Veteran's low back condition has been manifested by, at worst, forward flexion to 30 degrees or less without ankylosis for the entire appeal period.

3.  For the entire period of the appeal, the Veteran's hypertension has not manifested as diastolic pressure predominantly 100 or more or systolic predominantly 160 or more, and has not been characterized by a history of diastolic pressure predominantly 100 or more.


CONCLUSIONS OF LAW

1.  Prior to December 23, 2013 the criteria for a rating of 70 percent, but not higher, for the Veteran's service-connected depression disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9434 (2017).

2.  The criteria for an initial rating of 40 percent for a low back disability have been met for the entire appeal period, but the criteria for entitlement to a rating in excess of 40 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5242-5243 (2017).

3.  The criteria for entitlement to an initial compensable rating for service-connected hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.31, 4.104, DC 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VA has met all statutory and regulatory notice provisions set forth in the VCAA. Prior to initial adjudication, November 2004 and January 2007 letters satisfied the duty to notify provisions with regard to the Veteran's service connection claim for his disabilities on appeal.  In so finding, the Board notes that the Veteran's appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the Veteran's thoracolumbar spine claim, the Board notes that recently, the United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59, which addresses musculoskeletal claims where pain on motion is involved, indicates that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  However, the Court went on to indicate that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  The Court's findings in Correia v. McDonald were predicated on the observation that in that it "seemed obvious that VA has determined that range of motion testing is necessary in cases of joint disabilities."  Id.  Additionally, the Court also recently held that for a VA examination to be adequate, an examiner must ascertain adequate information to provide an estimate for flare-up opinions.  See Sharp v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1266 (Vet. App., Sep. 6, 2017).  However, the Board notes that, for reasons discussed more thoroughly below, the Board is granting an increased rating to 40 percent for the Veteran's back condition for the portion of the appeal period prior to March 2, 2006 and that entitlement to a rating in excess of 40 percent requires the presence of ankylosis.  As such, remand of the Veteran's low back claim would not result in a higher rating.  Accordingly, the Board finds that such a remand is unnecessary.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (explaining that remand was not required even though the Board did not consider functional loss due to pain because the appellant was already receiving the maximum disability rating for limitation of motion available under the diagnostic code at issue).  

Finally, neither the Veteran nor his attorney has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Increased Rating Claims

Where the Veteran challenges the initial rating of a disability for which he has been granted service connection, the Board considers all evidence of severity since the effective date for the award of service connection in date.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, if the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  Accordingly, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id. 

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  As such, the Board must consider all potentially applicable diagnostic codes when rating a Veteran's disability.  However, evaluation of the same manifestation of the same disability under various diagnoses, otherwise known as "pyramiding" is to be avoided.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Additionally, consistent with the benefit-of-the-doubt principle, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  Moreover, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Below, the Board will discuss the regulatory framework for each of the conditions on appeal, summarize the most relevant evidence, and apply the regulatory framework to the Veteran's claims.

A. Depression Disorder

As stated above prior to December 23, 2013, the Veteran's depression disorder was evaluated at 50 percent disabling, and is currently evaluated as 100 percent disabling from December 23, 2013 onwards pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  A 50 percent evaluation requires occupational and social impairment "with reduced reliability and productivity due to such symptoms as": (1) flattened affect; (2) circumstantial, circumlocutory, or stereotyped speech; (3) panic attacks more than once a week; (4) difficulty in understanding complex commands; (5) impairment of short-and long-term memory as demonstrated by retention of only highly learned material or forgetting to complete tasks; (6) impaired judgment; (7) impaired abstract thinking; (8) disturbances of motivation and mood; and (9), difficulty in establishing and maintaining effective work and social relationships.  Id.  

Additionally, a 70 percent rating is warranted when there is evidence of occupational and social impairment, "with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as": (1) suicidal ideation; (2) obsessional rituals which interfere with routine activities; (3) speech intermittently illogical, obscure, or irrelevant; (4) near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; (5) impaired impulse control, such as unprovoked irritability with periods of violence; (6) spatial disorientation; (7) neglect of personal appearance and hygiene; (8) difficulty in adapting to stressful circumstances, including work or a work like setting; (9) and inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent rating is warranted when there is evidence of total occupational and social impairment "due to such symptoms as": (1) gross impairment in thought processes or communication; (2) persistent delusions or hallucinations; (3) grossly inappropriate behavior; (4) persistent danger of hurting self or others; (5) intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; (6) disorientation as to time or place; and (7) memory loss for names of close relatives, own occupation, or own name.  Id.  

The above listed symptoms associated with the 50, 70, and 100 percent ratings are not an exhaustive list of symptoms the Veteran must have or must exhibit; rather they are examples of symptoms that could cause the level of occupational and social impairment contemplated by each rating level.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Board need not find all or even some of the listed symptoms to assign any of the above ratings.  Id.  Instead, the Board must examine the symptoms of the Veteran, determine whether they are of the kind that are enumerated in the disability rating level, and if so, determine whether those symptoms result in the level of occupational and social impairment described by that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In doing so the Board may examine the severity, frequency, and duration of the Veteran's symptoms, and determine the similarity they bear to the specific rating levels listed in 38 C.F.R. § 4.130.  See id.

The Board notes that the current version of 38 C.F.R. § 4.125 (2017), utilizes the Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) to diagnose and assess mental health disorders.  However, previously, including at the time the Veteran's claim was filed and VA examinations procured, VA utilized the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  Accordingly, diagnoses made in VA examinations and VA mental health treatment records often include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score consistent with the DSM-IV.  A GAF rating is a scale reflecting the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental-health illness, with higher scores reflecting a greater degree of psychological, social and occupational functioning than lower scores.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV). An examiner's classification of the level of psychiatric impairment through assignment of a GAF score or otherwise, must be considered, but is not in and of itself determinative of the rating level to be assigned to the mental health disorder at issue. VAOPGCPREC 10-95.  Therefore, the extent that the Veteran has been assigned a GAF, the Board will consider this evidence.

1. Evidence and Analysis

Several of the Veteran's family members provided lay statements in November 2006 explaining that the Veteran had previously been a very active man with many hobbies, including camping, shooting, cycling, and woodwork, that he was family man who spent a lot of time with his children, and explained that the Veteran's back condition and depression had seriously interfered with his ability to purse any of his former hobbies, including reading.  In particular, several family members discussed that the Veteran was unable to attend any of his son's sporting events.  The Veteran's wife explained that the Veteran had been able to run a business from home with her prior to his injury, but that his severe pain made it impossible for him to focus and that the business collapsed; she attributed some of his concentration and focus issues to his back pain medications.  She added that he had a hard time remembering anything and that he had become depressed and unable to do anything since his medical retirement.  She reported that he was very physically active and family man, and that now he had lost interest in all hobbies, including making furniture and working with wood.  She reported that the Veteran's disability had a serious effect on both of their children and their marriage because she felt like a single parent, he could not help with any of the family responsibilities and he no longer communicated.  She reported that the Veteran would go weeks without talking unless she forced him.  She further stated that the Veteran was only affectionate during rare "good days" but that he was otherwise withdrawn, trying to handle his pain and depression, and that he was unable to show her or his children the love he had for them.  

At the Veteran's November 2010 hearing, he explained that the last time he tried to go to his son's college for a family day and dinner, he could not do it.  He explained that he already felt defeated and he just could not handle being around a mass of people.  The Veteran's wife reported that the Veteran spent his life on the couch, that he no longer cooked, helped clean, played with his kids, or went to sporting events.  If he tried to help with chores, he'll be on the couch for up to a week afterwards, sleeping and trying to wait until his back feels better.  He often did not even feel up to reading.  When he had a better day, he would try to start some project around the house but he could not finish it and he got frustrated.  She also reported that the Veteran used to be very well dressed and well groomed, and now he never wanted to shower.  She explained that they had declared bankruptcy due to the Veteran's back disability, that she used to be a homemaker and now went out to work all day, and that their daughter switched to home schooling the year after his injury because she was having anxiety.  She explained that the Veteran's back condition had changed their entire family life.  His father testified that he tried to help his son and his family out with certain chores like mowing the lawn.  The Veteran's father reported that when his son and his family came to live with him, the Veteran basically had nothing to hold onto.

The Veteran's service treatment records document an in-service diagnosis of depression related to his low back condition; symptoms of anger, frustration, anxiety and depressed mood are noted.  There are few VA mental health treatment records available, although the Veteran's wife explained that the Veteran does not drive, and that the two closest VA facilities are very far from his house, so it is often very difficult for him to seek treatment.  The Veteran's VA treatment records that are available document a GAF ranging from 45 to 65.  The Veteran consistently denied suicidal or homicidal ideation, but endorsed pain and irritable mood, as well as poor attention, anxiety, and worry.  It was noted that he exhibited some difficulty concentration, irritability, a sense of worthlessness, decreased appetite, tearfulness, frustration, and sleeplessness.

VA vocational rehabilitation records indicate that the Veteran reported being unable to complete course requirements due to problems with memory, concentration, and lack of ambition in April 2008.  The Veteran reported at that time that he only ate one meal a day because he was not hungry.  The Veteran was noted to have several issues with activities of daily living to including hygiene tasks.  The Veteran consistently reported frustration and lack of ambition and motivation, as well as sleep issues, and continuing anger issues.  The Veteran explained that he felt that he had good physical and emotional support from his family, but that he was a bit of a loner and did not put much effort into maintaining relationships, and that he was often sleepy from medications and felt that he also had memory lapses and concentration issues.  He reported that he no longer enjoyed reading books, target shooting, or coin collecting, and that he was unable to do even tasks that he enjoyed.  He attributed these symptoms to depression and medication.  He explained that he did not participate in social activities and that others must make attempts to see him, and that he did not leave the house very much because he did not like to bother other people with his needs.

Social Security Administration (SSA) records from the Veteran's December 2006 application indicate that the Veteran described mental fatigue, memory issues, and required reminders to take care of his personal needs and to take his medications.  He specifically reported that he only bathed, shaved, or cared for his hair when he had a doctor's appointment, and attributed his lack of shaving or hair care to his depression in particular.  He also stated that he did not have an appetite and avoided changing clothes because doing so took 20 minutes.  He also said that he could not remember to pay bills or keep track of saving and checking transactions, and that he had difficulty managing his household account even though he used to handle a large fire department budget.  He reported that he could not do any of his former hobbies and had no motivation to take part in other hobbies.  He reported that he no longer went out to dinner, socialized with friends, traveled to see family, attended his children's sporting events or church, and that he often got angry for no reason and then became withdrawn.  He reported difficulty completing tasks.  He reported a lack of empathy, and anxiety when using the phone, and anxiety over the inability to work.  He also reported that his wife had to fill out his SSA application for him over the course of several days.

The Veteran had a VA examination in November 2007.  The examiner observed sleep impairment, with depressed mood, but normal affect and orientation to person, time, and place, and normal thought process and content without delusion, and good judgment and insight.  The Veteran did not report panic attacks or suicidal ideation.  He did report difficulty focusing and having concentration issues due to the large dose of morphine he was taking for pain management.  The examiner noted that the Veteran was not able to maintain minimal personal hygiene and did not bathe every day.  Severe impairment in activities of daily living and sexual impairment due to chronic pain were noted.  The examiner observed that remote, recent and immediately memory were all mildly impaired.  The examiner noted that the Veteran's wife and daughter attended the appointment with him for support and that his wife was supportive.  The examiner also explained that the Veteran's depression was complicated by his service-connected low back disorder and that chronic pain aggravated his depression.  Financial stressors were also noted.  The examiner observed that the Veteran was socially isolated and not sexually active due to his chronic pain and also had a limited capacity to work even in a loosely structured setting due to his high dosage of medications needed to control his symptoms.  A GAF of 46 was assigned.

A second VA examination was conducted on December 23, 2013, which resulted in assignment of a 100 percent rating for the Veteran's service-connected depression from that date forward.  The examiner at this time observed that the Veteran was no longer taking high dose narcotics for his low back condition and had switched to medical marijuana to stabilize his back pain and help with his mood and major depression.  Symptoms specifically attributed to his depression included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or in a work like setting, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living, including maintenance of minimal hygiene.  The examiner observed that the Veteran's depression was complicated by chronic pain.

Based on a review of the relevant evidence as summarized above, the Board finds that prior to December 23, 2013 that the criteria for a 70 percent rating have been met.  The Board finds that this is the case due to the interference of the Veteran's depression in his ability to maintain activities of daily living and function independently, to include remembering to take medications, the motivation to pursue old and new hobbies and participate in social and family events, and to maintain minimum standards of personal hygiene.  Additionally, the Board finds that the Veteran's depressive symptoms have also substantially contributed to occupational impairment and deficiencies in work due to depression affecting the ability to function independently, feelings of worthlessness, sleep impairment, inability to maintain personal hygiene, and inability to establish and maintain effective relationships.  The evidence of record demonstrates that the Veteran's depression along with other health issues has taken a toll on his marriage and his relationship with his children, despite the physical and emotional support he receives from them, and that this has caused deficiencies in family relations.  Accordingly, the Board finds that the criteria for entitlement to a rating of 70 percent for service-connected depression have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130 Diagnostic Code 9434 (2017).

In so finding, the Board has considered the next highest rating of 100 percent.  However, the Board finds that the Veteran does not meet the criteria for the 100 percent rating because his social and occupational impairment are not total, as demonstrated by the fact that he has not demonstrated poor insight, judgement, has not exhibited any deficiencies in thought processes or communication, does not suffer from persistent hallucinations or delusions, and is not in persistent danger of hurting himself.  Additionally, a review of the record reveals at most mild memory loss, which is not consistent with the type of impairment contemplated by a 100 percent rating.  Although, some interference with activities of daily living is reflected in the record, the Board notes that the Veteran has attributed much of his difficulty completing activities of daily living to his low back, and for those tasks he has ascribed to his depression, he has explained that he completes his activities of daily living with reminders from his wife; this is more consistent with depression affecting the ability to function independently rather than depressive symptoms that in and of themselves cause intermittent inability to perform activities of daily living.  Finally, several of the Veteran's symptoms including issues with memory, concentration, attention, motivation, mood, irritability, suspiciousness, anxiety, anger, sleep impairment and depressed mood are all contemplated by depression disability ratings less than 70 percent.  38 C.F.R. § 4.130.  

B. Low Back Disorder

The Veteran's low back disability is evaluated under Diagnostic Codes 5242 and 5243, for degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a.  Because the Veteran's disability is musculoskeletal, this evaluation must account for considerations such as pain and functional loss pursuant to §§ 4.40, 4.45, and 4.59.  

Under the rating schedule titled General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), different rating percentages are assigned based on: (1) forward flexion; (2) combined range of motion; (3) ankylosis; (4) muscle spasm or guarding; and (5) localized tenderness.  See generally id.  Combined range of motion refers to the sum of the Veteran's forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, at General Rating Formula, Note 2. For VA purposes, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, are each considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71, Plate V. 

For the thoracolumbar spine, a 10 percent evaluation is appropriate if the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm or guarding, or localized tenderness that is not severe enough to result in an abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71(a).  A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating requires unfavorable ankylosis of the entire spine.  Id.  Other criteria apply to injuries of the cervical spine; however, the Veteran's cervical spine is not at issue in this case.  See id.

The above criteria are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  38 C.F.R. §4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  Id. at General Rating Formula, Note 1. 

Because the Veteran has IVDS, the Veteran the alternative Formula for Rating IVDS is also available for assessing the severity of the Veteran's low back condition.  38 C.F.R. §4.71(a).  However, as the alternative rating formula requires evidence of incapacitating episodes which is defined by regulation as a "period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician," there is no evidence during the appeal period that the Veteran has had these episodes (although he has had flare-ups), the specific rating criteria for the Formula for Rating IVDS will not be discussed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

Radiculopathy, which is defined as "disease of the nerve roots" that can cause lower back pain and sciatica, is considered a neurological abnormality.  Cf. Dorland's Illustrated Medical Dictionary, 1571 (32nd ed. 2012).  Radiculopathy or impairment of the sciatic nerve is rated under Diagnostic Code 8520, on the basis of complete or incomplete paralysis of the sciatic nerve, or neuritis or neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory and does not involve paralysis of the nerve, the rating should be for the mild, or at most, the moderate degree.  Id.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124(a).

As for pain and functional loss of the lower back, the Veteran is entitled to at least the minimum compensable evaluation if motion is accompanied by pain.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the Veteran is already rated in excess of 10 percent for his back disability, which is the minimum compensable rating.  This fact notwithstanding, pain is also relevant to a disability evaluation in excess of the minimum compensable rating if that pain results in demonstrated functional impairment.  Because pain itself does not constitute functional loss, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37-38 (2011); see 38 C.F.R. § § 4.40, 4.45.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  See generally Mitchell, 25 Vet. App. 32.

Likewise, the Board must also consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

At his November 2010 Board hearing, the Veteran reported he has a burning sensation in his low back and his toes, and that he walks with a cane.  He also reported that he had fallen three times within his house.  The Veteran reported that he and his wife had not had sex for four years because it was too painful for his back.  The Veteran's spouse described her observations regarding the impairment the Veteran's experienced due to his back disability

The Veteran's wife, his two children, and his mother submitted lay statements in November 2006.  These lay statements explained that the Veteran use to be very active and spent a lot of times outdoors, camping, playing golf, playing catch, building snowmen, and going on family bike rides, and to the shooting range, and that the family had to declare bankruptcy due to the Veteran's medical discharge.  The Veteran's daughter reported that he falls asleep during conversations.

Under the General Rating Formula, in order to receive a rating in excess of 20 percent on the basis of limitation of motion for the appeal period prior to March 2, 2006, there must be evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less prior to that date.  Here, the Veteran's January 2000 service treatment records indication that his forward flexion was limited to 10 degrees, while side flexion, extension, and rotation were okay.  Additionally, a January 2005 post-service private treatment records documents decreased flexion to approximately 30 degrees.  The Board notes that while the Veteran's forward flexion has fluctuated over the course of the appeal period, the Veteran's service and post-service VA treatment records, as well as lay statements and VA examination reports document the occurrence of flare-ups.  Accordingly, for the appeal period prior to March 2, 2006 the criteria for a rating of 40 percent, but not higher, for the Veteran's service-connected low back condition have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242-5243 (2017).

As for entitlement to rating in excess of 40 percent for the entire appeal period both prior to and after March 2, 2016, the Board observes that Veteran's thoracolumbar spine does not present with ankylosis, as noted in multiple VA examination reports of record including July 2005, November 2007, and December 2013, and there is no evidence of ankylosis discussed elsewhere in the record, including private, VA, and SSA medical records and associated documents.  As noted above, a review of the record does not reveal any medical evidence consistent with incapacitating episodes (as defined by regulation and distinguished from flare-ups above).  Therefore, although the Board acknowledges the significant nature of the Veteran's low back pain and the serious effects his condition has had on his personal and family life, there is no evidence that the Veteran is entitled to a rating in excess of 40 percent because his thoracolumbar spine disability does not manifest as ankylosis or as resulted incapacitating episodes with physician prescribed bedrest as defined by regulation.  Accordingly, for the entire appeal period, the criteria for entitlement to a rating in excess of 40 percent for a low back condition.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5242-5243 (2017).

Finally, addressing neurological manifestations the Board notes that the Veteran is already in receipt of two separate ratings for right and left lower extremity radiculopathy, and there is no evidence of any additional neurological manifestations for which the Veteran is not already being compensated. 

C. Hypertension

The Veteran's hypertension is currently rated as noncompensable pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Given the nature of present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in addition to evidence prior to the effective date in accordance with the rating criteria for hypertension. 

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  A 10 percent rating is warranted with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  C.F.R. § 4.104, Diagnostic Code 7101.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  Id.  A 40 percent rating is warranted with diastolic pressure predominantly 120 or more.  Id.  A 60 percent rating is warranted with diastolic pressure predominantly 130 or more.  Id.  For the purposes of applying Diagnostic Code 7101, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id. at Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  Although Diagnostic Code 7101 does not specifically provide for a noncompensable rating, a noncompensable rating is assigned when the required symptomatology for at least the minimum compensable rating is not shown.  See 38 C.F.R. § 4.31.

1. Evidence and Analysis

The Veteran's service treatment records and post-service treatment records document that he was prescribed atenolol for several years starting in May 2004.  A September 2009 VA treatment record noted that Veteran had not been complaint with his hypertension therapy, although the Veteran reported that he was taking his medications at the time.  The treatment record notes that the Veteran's refill history was consistent with non-compliance.  The Veteran had an active prescription for atenolol as of June 2010.

An October 1995 service treatment record notes a blood pressure reading of 160/100 which led to the Veteran being assessed as borderline hypertensive in 1996 after follow up screening in February 1996; as part of this screening the Veteran's blood pressure was checked on several different days in January 1996, and he had blood pressure readings of 140/90, 145/95, 144/88, and 122/90.  January 2000 service treatment record records a blood pressure reading of 151/98.  An October 2003 service treatment record notes a blood pressure reading of 145/101; at that time the Veteran was receiving treatment for low back pain.  A February 2004 service treatment record noted that the Veteran had a blood pressure of 158/100.   An April 2004 service treatment record notes that the Veteran's blood pressure had been consistent with hypertensive values since 1999, and that this may very well have been due to his pain, but that he needed to start blood pressure medication.  An October 2005 blood pressure reading of 146/101 was noted.  An October 2006 blood pressure reading recorded a blood pressure reading of 157/98, and November 2006 post-service treatment records documents a blood pressure reading of 151/107.  A September 2009 VA treatment record recorded a blood pressure reading of 159/99.  There are also several 2007 VA treatment records indicating that the Veteran's blood pressure medication was increased because his blood pressure was greater than 139/89 while taking his hypertension medication and his blood pressure medicine was increased on this basis in May 2007.  Several service treatment records were consistent with diastolic blood pressure between 90 and 99, including August 2000, September 2000, February 2004, and April 2004 service treatment records.  As for systolic blood pressure readings during active duty service the Veteran's systolic blood pressure following his initial screening for blood pressure in 1996 range from 122 to 161, with most blood pressure readings consistent with a systolic blood pressure between 140 and 159, and a systolic blood pressure of 161 on one occasion in September 2000; systolic blood pressure readings post-service were also not consistent with a predominant systolic blood pressure over 160.  Additionally, several other VA treatment records document blood pressure readings of 146/92 in October 2006, 139/93 and 140/90 in November 2006, 139/89 in May and November of 2007, and 129/91 in November 2008.

At the time of the Veteran's January 2007 hypertension examination, his blood pressure readings were 140/75, 132/86, and 146/95.  At the time of the Veteran's December 2013 VA examination his blood pressure readings were 151/91, 138/90, and 130/95.  The Veteran reported that he had stopped taking his blood pressure medication due to side effects.  The examiner noted that the Veteran had not had medical treatment for his hypertension for a number of years and was advised to follow up for management of blood pressure and evaluation for general preventative care.

Based on the evidence of record, the Board finds that despite that the Veteran was prescribed continuous medication as part of his hypertension treatment (although he is currently not following his treatment plan), the evidence of record establishes only that the Veteran's diastolic blood pressure has occasionally been over 100, not predominantly over 100.  A review of the Veteran's service and post-service treatment records document a predominant range of diastolic pressure from 88 to 99, with his systolic blood pressure being over 100 on just a few occasions.  As for the Veteran's systolic blood pressure readings, those readings have only rarely been over 160, and more importantly are not currently over 160.  Additionally, the Board notes that even after several years of not complying with hypertension medication, that Veteran's highest systolic blood pressure reading at the time of his December 2013 VA examination was 95.  As such, the Board finds that the criteria for entitlement to an initial compensable rating for service-connected hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.27, 4.31, 4.104, DC 7101 (2017).


ORDER

Prior to December 23, 2013, entitlement to a rating of 70 percent but not higher, for the Veteran's service-connected depression is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Prior to March 2, 2006, entitlement to a rating of 40 percent but not higher, for the Veteran's service-connected low back condition is granted, subject to the laws and regulations governing the payment of monetary benefits

From March 2, 2006, entitlement to a rating in excess of 40 percent for the Veteran's service-connected low back condition is denied.

Entitlement to an initial compensable rating for service-connected hypertension is denied.


REMAND

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the Veteran's service-connected disabilities do not meet the schedular criteria.  

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16(b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  In this case, the Veteran does not meet the schedular criteria for entitlement to a TDIU prior to November 17, 2006.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.   Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

In this case, a review of the record reveals that the Veteran's low back condition may have interfered with his ability to procure and maintain employment after his separation from active duty service and prior to November 17, 2006.  Specifically the Veteran's February 2007 vocational rehabilitation records indicated that the Veteran reported working in car sales for only one week and the leaving because he could not move at the physical pace required in December 2004.  Additionally the Veteran reported being hired as a recreation aid at a gun club in May 2005 but leaving after two weeks because he could not meet the physical requirements.  This is consistent with the Veteran's January 2007 TDIU application.  As such, given the earlier effective date before the Board and as, documented above, there is evidence that the Veteran's back condition has interfered with the Veteran's ability to maintain employment, the Board finds that remand of the Veteran's TDIU is claim is required so that the RO can refer the matter to the Director of the Compensation Service.

Accordingly, the case is REMANDED for the following action:

Refer the TDIU claim to the Director of Compensation for consideration of an extraschedular TDIU rating prior to November 17, 2006.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and afforded an appropriate period of time to respond before the appeal is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


